        Case: 1:19-cv-05837 Document #: 14 Filed: 09/30/19 Page 1 of 6 PageID #:36




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 GEORGE CHIN,                                 )
                                              )
                        Plaintiff,            )
                                              )
          v.                                  )   Case No.: 1:19-cv-5837
                                              )
 FDRLST MEDIA, LLC,                           )   Honorable Judge John Robert Blakey
                                              )
                        Defendant.            )
                                              )
                                              )

                              JOINT INITIAL STATUS REPORT

         Pursuant to the Court’s Minute Entry dated September 17, 2019, Plaintiff George

Chin (“Plaintiff”) and Defendant FDRLST MEDIA, LLC (“Defendant”) hereby submit this

Joint Initial Status Report on the proceedings.

I.      Type of Initial Status Report (i.e., Joint or Individual)

         The parties are submitting this Initial Status Report jointly.

II.     Services of Process

         Service of process has been completed on the only named Defendant in this

case.

III.    Nature of the Case

       a. Attorneys of Record

 Plaintiff: George Chin                 Defendant: FDRLST Media, LLC
 Richard Liebowitz (Pro Hac Vice        Lead Attorney: Joseph V. Norvell (Admitted to
 Motion Pending)                        Northern District of Illinois)
                                        Attorney to be Notified: Joseph T. Kucala, Jr.
                                        (Admitted to Northern District of Illinois)
                                        Attorney to be Notified: Michael K. Johnson
                                        (Admitted to Northern District of Illinois)
                                        John McElwaine (Pro hac vice forthcoming)
       Case: 1:19-cv-05837 Document #: 14 Filed: 09/30/19 Page 2 of 6 PageID #:37




      b. Basis for Federal Jurisdiction

         This action arises under federal law, specifically the Copyright Act, 17 U.S.C. §

101 et. seq.

      c. Nature of the Claims and Counterclaims or Affirmative Defenses

         Plaintiff asserted a claim for copyright infringement in the Complaint. At this time,

Defendant is not aware of any relevant counterclaims, but it expressly reserves all rights

to file counterclaims in the event it becomes aware of facts that give rise to a

counterclaim. Defendant has evaluated the applicable affirmative defenses, and it will

raise the affirmative defense of fair use.

      d. Major Legal and Factual Issues Anticipated in the Case

         Based on what is available to the parties at this time, Defendant believes that the

major legal issues in this case are fair use and non-infringement. As preliminary

discovery is exchanged pursuant to the Mandatory Initial Discovery Pilot (“MIDP”)

Project, the parties will likely uncover additional legal and factual issues.

      e. Calculation of Damages

         Plaintiff is seeking punitive damages for willful copyright infringement. Defendant

denies any exposure to damages.

IV.    Pending Motions and Case Plan

      a. Pending Motions

         Attorney Richard Liebowitz’s Motion to Appear Pro Hac Vice is pending before

the Court. Defendant has asked for a briefing schedule to oppose this motion pursuant

to the letter to the Court dated September 26, 2019.
     Case: 1:19-cv-05837 Document #: 14 Filed: 09/30/19 Page 3 of 6 PageID #:38




   b. Mandatory Initial Discovery Pilot Project Certification

       The parties have reviewed the Court’s Standing Order on the MIDP, and have

certified that they will comply with the requirements therein.

   c. Proposed Discovery and Case Management Plan

       1. Types of Discovery

       The focus of discovery will encompass all information and documents, including

electronically-stored information, related to Plaintiff’s ownership of the photograph at

issue, including Plaintiff’s right to photograph Madonna and to exploit Madonna’s

likeness, the number of visitors to Defendant’s website with the Plaintiff’s photograph,

the profits from Defendant’s website, willfulness of the use of the photograph without

permission, and where Defendant obtained the photograph from.

       2. Date for Rule 26(a)(1) Disclosures

       The parties propose November 20, 2019 as the deadline for completing Rule

26(a)(1) disclosures.

       3. Date to Issue Written Discovery

       The parties propose February 10, 2020 as the deadline to issue written

discovery.

       4. Confidentiality Orders

       The parties agree to an order regarding claims of privilege or protection as trial

preparation material asserted after production, as follows: All materials produced or

adduced in the course of discovery, including initial disclosures, responses to discovery

requests, deposition testimony and exhibits, and information derived directly therefrom

shall be subject to a Protective Order. This Protective Order will define the scope and
     Case: 1:19-cv-05837 Document #: 14 Filed: 09/30/19 Page 4 of 6 PageID #:39




nature of confidential and commercially sensitive information. Specifically, a party may

designate documents as “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES

ONLY” prior to or at the time the documents are produced or disclosed. All deposition

testimony taken in this case shall be treated as CONFIDENTIAL until otherwise

designated or de-designated. Within sixty-three (63) days after dismissal or entry of final

judgment not subject to further appeal, all documents marked confidential shall be

returned to the producing party.

       5. Need for HIPPA Waivers

       At this time, the parties do not believe that these proceedings will require HIPPA

waivers.

       6. Fact Discovery Completion Date

       The parties propose March 11, 2020 as the deadline to complete fact discovery.

       7.   Expert Discovery

       Defendant reserves the right to conduct expert discovery. Specifically, Defendant

will likely require expert discovery on damages. The parties propose June 8, 2020 as

the deadline to complete expert discovery, if necessary.

       8. Dispositive Motions

       The parties propose July 9, 2020 as the deadline for filing dispositive motions.

       9. Tentative Trial Date

       The parties propose October 5, 2020 as the date to begin the trial.

   d. Jury Demand and Length of Trial

       Plaintiff demanded a Jury Trial, and a 5-day trial is requested.
      Case: 1:19-cv-05837 Document #: 14 Filed: 09/30/19 Page 5 of 6 PageID #:40




V.    Consent to Proceed Before a Magistrate Judge

       The parties are aware that the proceedings may proceed before a magistrate

judge; however, the parties do not consent to this procedure.

VI.   Status of Settlement Discussions

       The parties have exchanged preliminary settlement positions. Defendant remains

in the process of thoroughly investigating the validity of Plaintiff’s claims, as well as

Defendant’s potential affirmative defenses.

VII. MIDP Checklist

       The parties have reviewed and intends to comply with the MIDP checklist and the

applicable Standing Order. Accordingly, the parties will come prepared to discuss each

item on the MIDP checklist at the initial status hearing.
   Case: 1:19-cv-05837 Document #: 14 Filed: 09/30/19 Page 6 of 6 PageID #:41




                                         Respectfully submitted,

Dated:        September 30, 2019

George Chin                              FDRLST Media, LLC


/s/Richard Liebowitz                     /s/Michael K. Johnson
Richard Liebowitz                        Joseph V. Norvell (Reg. No. 6225747)
Liebowitz Law Firm, PLLC                 Joseph T. Kucala, Jr. (Reg. No. 6275312)
11 Sunrise Plaza, Suite 305              Michael K. Johnson (Reg. No. 6329878)
Valley Stream, NY 11580                  NORVELL IP LLC
516-233-1660                             333 South Wabash, Suite 2700
RL@LiebowitzLawFirm.com                  Chicago, Illinois 60604
(pro hac vice motion pending)            Telephone: (888) 315-0732
                                         Facsimile: (312) 268-5063
                                         courts@norvellip.com

                                         John McElwaine
                                         (Pro hac vice forthcoming)
                                         NELSON MULLINS RILEY &
                                         SCARBOROUGH LLP
                                         Liberty Center
                                         151 Meeting Street
                                         Suite 600
                                         Charleston, SC 29401

                                         Attorneys for Defendant
